     Case 2:20-cv-08611-FMO-JPR Document 50 Filed 09/16/21 Page 1 of 1 Page ID #:534



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11    JUAN FABELA,                   )                 NO. CV 20-08611-FMO (JPRx)
                                     )
12                   Plaintiff(s),   )
                                     )
13              v.                   )                 ORDER DISMISSING ACTION WITHOUT
                                     )                 PREJUDICE
14                                   )
      UNITED OF OMAHA LIFE INSURANCE )
15    COMPANY ET AL,                 )
                                     )
16                   Defendant(s).   )
17
             Having been advised by counsel that the above-entitled action has been settled, IT IS
18
      ORDERED that the above-captioned action is hereby dismissed without costs and without
19
      prejudice to the right, upon good cause shown within 30 days from the filing date of this Order,
20
      to re-open the action if settlement is not consummated. The court retains full jurisdiction over this
21
      action and this Order shall not prejudice any party to this action.
22
      Dated this 16th day of September, 2021.
23

24
                                                                            /s/
25                                                                   Fernando M. Olguin
                                                                United States District Judge
26

27

28
